Citation Nr: 9915160	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-15 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date prior to May 14, 1991, for a 
compensable evaluation for service-connected residuals of 
bilateral frozen feet, status post amputation of the right 
great toe.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1997 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in April 1997, a statement of the 
case was issued in April 1997, and the veteran's substantive 
appeal was received in April 1997.

The Board notes that in October 1998, the veteran appeared at 
a hearing before the undersigned member of the Board and 
raised a claim of clear and unmistakable error in a prior BVA 
decision, dated in January 1997.  The Board sought 
clarification.  In April 1999, the RO received a letter on 
behalf of the veteran, indicating that he did not wish to 
proceed with his request for review of the Board's January 
1997 decision on the grounds of clear and unmistakable error.  
The veteran's clear and unmistakable error motion is the 
subject of a separate dismissal decision.

The Board also notes that at the October 1998 hearing, the 
veteran submitted an informal claim for an increased 
evaluation for his service-connected residuals of bilateral 
frozen feet, status post amputation of the right great toe.  
That issue has not been prepared for appellate review, and is 
referred to the RO for development.  


FINDINGS OF FACT

1.  By rating decision in January 1946, service connection 
was established for dermatophytosis with a noncompensable 
rating; an appeal was not initiated from that determination. 

2.  By rating decision in January 1948, the noncompensable 
rating for dermatophytosis was confirmed; an appeal was not 
initiated from that determination.

3.  By rating decision in June 1987, entitlement to service 
connection for frostbite of the feet was denied; an appeal 
was not initiated from that determination.

4.  A January 1997 BVA decision granted entitlement to an 
effective date of May 14, 1991, for a 30 percent evaluation 
for service-connected residuals of bilateral frozen feet, 
status post amputation of the right great toe, but expressly 
referred to the RO the question of whether a compensable 
rating was warranted prior to that date. 

5.  It was not factually ascertainable prior to May 14, 1991, 
that the criteria for a compensable evaluation for service-
connected residuals of bilateral frozen feet, status post 
amputation of the right great toe, had been met. 


CONCLUSIONS OF LAW

1.  The January 1946, January 1948 and June 1987 rating 
decisions are final.  38 U.S.C.A. § 7105(c) (West 1991).  

2.  The criteria for entitlement to an effective date prior 
to May 14, 1991, for a compensable rating for service-
connected residuals of bilateral frozen feet, status post 
amputation of the right great toe, have not been met.  38 
U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400(o)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the current record discloses a confusing procedural 
history as well as some apparent confusion as to the exact 
nature of the veteran's service-connected disability.  In 
December 1945, the veteran filed a claim of entitlement to 
service connection for what he described as trench feet.  In 
a January 1946 rating decision, the veteran was granted 
service connection for dermatophytosis, and a noncompensable 
evaluation was assigned from November 1945.  The 
noncompensable rating was confirmed by rating decision in 
January 1948.  The veteran was furnished notice of the 
January 1946 and January 1948 determinations and informed of 
appellate rights and procedures, but he did not initiate an 
appeal.  Those determinations therefore became final.  38 
U.S.C.A. § 7105(c).  

In January 1987, the veteran filed a claim of entitlement to 
service connection for residuals of frostbite of the feet.  
In June 1987, he was notified of the denial of this claim and 
furnished notice of appellate rights.  However, he did not 
initiate an appeal with a notice of disagreement, and the 
June 1987 determination became final.  38 U.S.C.A. § 7105(c).  

On May 14, 1991, the veteran submitted a claim for an 
increased evaluation for his service-connected 
dermatophytosis.  In a November 1991 rating decision, the RO 
increased the evaluation for dermatophytosis to 10 percent 
disabling from May 1991.  That decision was based, in part, 
on findings in an October 1991 VA examination, in which the 
veteran was diagnosed with chronic pain of both feet, 
secondary to frost bite injury, as well as chronic 
disesthesias of both feet, secondary to frost bite injury.  
In a December 1993 rating decision, the RO recharacterized 
the veteran's disability as residuals of bilateral frozen 
feet, status post amputation of the right great toe, but 
continued to rate the disability under the same rating 
criteria as it had before (Diagnostic Code 7122).  The RO 
assigned a 30 percent evaluation from September 28, 1993, 
based on private medical records from the McLeod Regional 
Medical Center, which reveal that the veteran underwent a 
right great toe transphalangeal amputation on September 28, 
1993.  The veteran disagreed with the effective date for that 
evaluation, and essentially maintained that he should be 
entitled to a compensable evaluation for his bilateral frozen 
feet disability, effective as of November 1945.  

This appeal was before another member of the Board in 
September 1996, at which time it was remanded for 
clarification of representation.  In January 1997, this 
appeal was back before the other member of Board who 
determined that an effective date of May 14, 1991 was 
warranted for the assignment of a 30 percent evaluation for 
the veteran's service-connected bilateral frozen feet.  

The January 1997 Board decision, like all Board decisions, is 
a final decision.  See 38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.  Under most circumstances, it would be expected 
that such a Board decision addressing an effective date issue 
would contemplate prior periods of time and thus establish 
finality as to consideration of a higher rating during any 
period prior to the effective date established by that 
decision.  In other words, it would normally be the case that 
the January 1997 Board decision would be viewed as 
establishing finality as to consideration of whether any 
higher rating was warranted prior to May 14, 1991.  However, 
it appears from the introduction of the January 1997 Board 
decision that the Board expressly limited that determination 
to consideration of the appropriate rating from May 14, 1991, 
forward and referred the question of an earlier effective 
date to the RO for consideration.  The RO did so consider 
that question and denied entitlement to a compensable rating 
prior to May 14, 1991, and the present appeal ensued.  
Essentially, the veteran contends that he should be entitled 
to a compensable evaluation prior to May 14, 1991, for 
residuals of bilateral frozen feet, status post amputation of 
the right great toe. 

As already noted, prior decisions in January 1946, January 
1948, and June 1987 are final.  As those determinations 
effectively continued a noncompensable rating, the concept of 
finality attaches to the question of whether a compensable 
rating was warranted prior to June 1987 (the most recent 
final decision).  As a general rule, a prior final decision 
may be revised by means of a claim of clear and unmistakable 
error or a claim to reopen.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.105(a); see also Flash v. Brown, 8 Vet.App. 332, 340 
(1995).  

As to the clear and unmistakable error route to determining 
whether an earlier effective date is warranted, the veteran 
has merely repeated contentions to the effect that he 
believes he should have been awarded a compensable rating 
from 1945 on.  It appears from certain testimony offered by 
the veteran that he recognizes that he did not contest the 
prior ratings, but was essentially thought he had an "open 
claim" that he could file at any time.  He stated that he 
saving his claim for a later time when he really needed it.  
The veteran has not identified any clear and unmistakable 
error in prior rating decisions with any degree of 
specificity as to any alleged error so as to effectively 
raise  the issue of "clear and unmistakable error."  McIntosh 
v. Brown, 4 Vet.App. 553, 561 (1993).  

Further, if the veteran's claim is viewed as a claim to 
reopen, the effective date of such a claim based on a claim 
reopened after a final disallowance would be the later of the 
date of receipt of the claim, or the date entitlement arose.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r).  There would 
therefore be no benefit to the veteran in view of the 
veteran's underlying contention that he should be awarded a 
compensable rating all the way back to 1945.

Finally, after reviewing the evidence pertinent to the time 
period between the last final decision encompassing the 
effective date for the rating (June 1987) and May 14, 1991, 
the effective date established by the Board's January 1997 
decision, there is nothing to show that a claim was filed or 
that it was factually ascertainable that a compensable rating 
was warranted at any time during that period.  In fact, it 
appears that there is virtually no medical evidence showing 
problems with his feet between June 1987 and May 14, 1991.  

In sum, while the Board understands the veteran's belief that 
he should have been awarded a compensable rating from 1945 
on, the concept of finality precludes consideration of any 
period prior to June 1987, and there is otherwise no basis 
for finding that a compensable rating was warranted at any 
time after June 1987 and prior to May 14, 1991.  



ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

